Citation Nr: 0215418	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  98-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic lung 
dysfunction claimed as sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active military duty from May 1973 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA).

In an October 1998 rating decision, the RO determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for sarcoidosis.  
The veteran appealed from that decision and in June 2000 the 
Board reopened the veteran's claim and remanded the case to 
the RO for additional development.


FINDING OF FACT

Chronic lung dysfunction is of service origin.


CONCLUSION OF LAW

Chronic lung dysfunction was incurred during active duty.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In an August 2001 
letter to the veteran the RO also notified the veteran of 
VCAA, and of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical opinion 
if an examination or opinion is necessary.  The RO also 
notified the veteran of his responsibility to help the RO 
obtain all evidence necessary to support the claim by 
informing the RO of relevant medical records not already 
obtained.  The record shows that all pertinent evidence has 
been obtained.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002)

The veteran's service medical records show that he was seen 
in June 1978 for upper respiratory complaints that were 
diagnosed as a chronic cough, bronchitis.  He was 
hospitalized for complaints of shortness of breath in 
February 1981.  At that time he reported a history of 
shortness of breath since 1978.  The report notes abnormal 
chest X-rays. Repeat chest X-rays showed complete resolution 
of hilar adenopathy which was felt to possibly represent 
burn-out sarcoid.  The diagnosis was abnormal chest x-ray, 
stable, etiology undetermined, no significant functional 
impairment.  Later in February 1981 the veteran was placed on 
a physical profile for a lung problem.  At that time it was 
determined that he was not medically qualified for duty due 
to a lung problem which was permanent.  In March 1981 the 
assessment was possible burned-out sarcoid, currently without 
physical defect.  The separation examination report indicates 
that evaluation of the lungs was abnormal, and contains a 
summary of defects and diagnoses including abnormal chest x-
ray, etiology undetermined.

The report of a May 1981 VA examination reflects a history of 
hospitalization in February 1981 for evaluation of hilar 
lymphadenopathy for which he had fiberoptic bronchoscopy and 
biopsy through the fiberoptiscope.  X-ray examination 
revealed that no hilar or mediastinal adenopathy was 
identified.  There were scattered calcified granulomata.  The 
X-ray report contains an impression of old granulomatous 
disease, no active disease.  The examination report contains 
a diagnosis of no active or disabling pulmonary problem 
identified at the examination. 

VA outpatient clinic records in July 1987 show that the 
veteran was evaluated for a lung problem.  The diagnoses at 
that time was questionable chronic lung disease, questionable 
allergic component, and questionable old sarcoid.

Private and VA medical records dated from 1995 to 1999 show 
treatment for various disorders, and includes impressions of 
sarcoidosis and possible asthma, bronchitis, and asthmatic 
bronchitis.  A January 1998 VA surgical record shows that the 
veteran underwent a right parotidectomy.  The diagnosis was 
sarcoidosis with symptomatic parotid swelling on the right.

The veteran testified during a February 1999 hearing at the 
RO regarding his claim.

A February 2000 VA outpatient record shows that the veteran 
was diagnosed with chronic obstructive pulmonary disease and 
sarcoidosis, stable.  An April 2000 report indicates that the 
sarcoidosis had never been documented.

During a July 2000 VA examination the examiner indicated that 
the veteran was on chronic steroid therapy and bronchodilator 
inhalers.  After examination, the diagnoses were (1) history 
of bronchitis and bronchospasms, and (2) history of 
undocumented sarcoidosis currently without signs.  

The examiner stated that he found that there was no evidence 
of sarcoid in the veteran and that he doubted that the 
veteran had had the disorder.  The examiner also opined that 
it was his speculation that it may be that the veteran's 
chronic steroid use was keeping it suppressed.


Private medical records include a report of X-ray examination 
in April 2001 that contains a conclusion of mild fibrosis 
versus other interstitial process including edema and viral-
type pneumonia.  Handwritten comments on that report noted 
decreased lung volumes evident, questionable increased 
interstitial markings and adenopathy.

A May 2001 private medical statement contains an impression 
that the veteran had several medical problems including lung 
fibrosis, although the physician did not suspect that the 
veteran had asthma.  The physician noted that the lack of 
wheezing and daily variation in his breathing and the PFT's 
really did not suggest associated obstructive lung disease, 
but nevertheless, the veteran's lungs were in fairly poor 
shape with lung volumes only half normal.  

An August 2001 private medical treatment record shows that on 
physical examination the veteran had bilateral wheezes.  That 
record contains an assessment of pulmonary compromise 
secondary to sarcoidosis.

The report of a September 2001 VA examination shows that the 
examiner reviewed the medical records and records a history 
of problems breathing beginning in 1976 or 1977 when the 
veteran began having asthma attacks.  The veteran reported 
that he had been taking prednisone intermittently since the 
1970's.  After examination the report contains diagnoses of 
(1) respiratory dysfunction, severe, (2) history of diagnosed 
sarcoidosis, and (3) history of bronchial asthma.  Chest X-
ray examination was normal.  

In response to specific questions, the examiner stated that 
(1) the veteran definitely had severe, chronic lung 
dysfunction, (2) the problems were likely to be related to 
the service as the symptoms began while the veteran was in 
service, (3) in 1998 the surgery was apparently for parotid 
involvement with sarcoid, and (4) the continued use of 
nebulizers and steroids are for treatment of chronic 
respiratory dysfunction. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

38 C.F.R. § 3.102 (2002) provides that when a reasonable 
doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved 
in favor of the claimant.

To summarize, the veteran's statements are considered to be 
competent evidence when describing an inservice incident and 
the symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence 
does not show that the veteran possesses medical expertise 
and is it contended otherwise.

In this regard the service medical records contain references 
to respiratory complaints beginning in 1978 when the veteran 
was hospitalized for complaints of shortness of breath.  The 
record shows findings of abnormal chest X-rays during this 
time including findings of resolution of hilar adenopathy 
felt to possibly represent burnout sarcoid.  These records 
also show that the veteran was placed on a physical profile 
for a lung problem.  In March 1981 there is an assessment of 
possible burned-out sarcoid, currently without physical 
defect.  At discharge, the summary of defects and diagnoses 
included abnormal chest X-ray.

As discussed above, post-service medical records show 
evidence of pulmonary symptomatology variously diagnosed.  
The VA examiner in September 2001 concluded that the veteran 
definitely had severe, chronic lung dysfunction, which was 
likely to be related to service as the symptoms began while 
the veteran was in service.  Based on the foregoing, the 
Board finds that the evidence is at a minimum in equipoise as 
to the veteran's claim, and as such the benefit of the doubt 
is in the veteran's favor.  Accordingly service connection 
for chronic lung dysfunction symptomatology is warranted.  


ORDER

Entitlement to service connection for chronic lung 
dysfunction is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

